Citation Nr: 1422391	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1993 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  

In October 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Videoconference Hearing.  A transcript of the hearing is associated with the claims folder.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).  The Virtual VA and VBMS contain documents that are already associated with the paper claims file. 

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, as the Board's decision to grant service connection for tinnitus constitutes a complete grant of the benefit sought, no further action is required to comply with the VCAA and the implementing regulations.

II. Service Connection for Tinnitus

The Veteran seeks to establish entitlement to service connection for tinnitus, contending that his participation in live artillery fire exercises during service caused this condition.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records (STRs) are silent as to any complaints or diagnosis of tinnitus.  

A November 2007 audio examination at the University of Chicago Medical Center revealed that the Veteran had complaints of tinnitus "for last ten years" as a result of being in an artillery unit.  The examiner did not provide an etiology opinion.

A May 2008 VA audio examiner noted that the Veteran's file was silent for complaints of tinnitus.  The examiner further stated that because of the remoteness of the Veteran's complaint of tinnitus after service, and the lack of supporting evidence in the military record, "it is less likely than not that the [V]eteran's complaints of tinnitus are due to service in the military."

A December 2012 audiological evaluation by the University of Chicago shows a diagnosis of tinnitus, although the examiner did not provide any opinion as to the etiology of Veteran's tinnitus.    

At the outset, the Board concludes that the May 2008 VA audio examination is inadequate, and thus, without any probative value.  The Veteran has consistently reported in his December 2007 initial claim, in various statements throughout the appeal period, in his November 2008 Notice of Disagreement, and in his May 2010 substantive appeal (VA Form 9), that he incurred tinnitus while on active duty through the unprotected noise exposure he experienced during his work as a field radio operator in the artillery unit.  The Veteran has claimed that his tinnitus began in service and it has continued, and has even gotten worse, since service.  

Although the May 2008 VA examiner considered the claims file, the examiner did not specifically provide opinion as to whether the Veteran's tinnitus had its onset in service.  In this respect, the Veteran described recurrent tinnitus in service which became constant in approximately 2006-07.  The examiner stated that the onset was "remote" occurring 11 years after service, but did not explain why the recurrent symptoms of tinnitus since service did not explain an in-service onset.  See, e.g., 38 C.F.R. § 4.87, Diagnostic Code 6260 (providing the rating criteria for "recurrent' tinnitus).  This deficiency reduces the probative value of the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 

The Board notes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran has credibly reported the onset of recurrent in service.  Regardless of the etiology of the Veteran's tinnitus, the Veteran has provided competent and credible evidence that his tinnitus began in service.  In light of VA's recognition that true tinnitus is a purely subjective symptom, the Board finds that the criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b).


	ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for low back disability so that he is afforded every possible consideration.

The Veteran contends that he suffers from low back disability as a result of carrying his military gear in addition to military radio equipment during a 30-mile hike while in service.  Even though the Veteran's STRs are silent for complaints or diagnosis of a low back condition, based on the record and the Veteran's statements, the Board concedes to in-service back injury while he was carrying heavy equipment.

The Veteran has been afforded a VA spine examination in May 2008.  However, the Board finds that the May 2008 examination is full of inconsistencies.  Although the title of the examination is noted as "spine" exam, the examination note shows this to be an "ongoing eczema" exam for "increase compensation and pension."  After a narrative of eczema, the examiner notes the range of motion findings for the Veteran's cervical spine.  As conclusion, the examiner states that the Veteran has "normal spine," without a clear indication of whether this refers to the Veteran's cervical spine or thoracolumbar spine.  Therefore, because the May 2008 examination is unclear, does not provide a detailed analysis of the Veteran's low back problems, and does not take into account Veteran's statements, it is inadequate.  As a result, a remand is required to provide the Veteran with an appropriate spine examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

During the course of the appeal, the Veteran has continuously claimed that while in service, he reported to Battalion Aid Station at Camp Pendleton, California with complaints of his back, and that there are records for this.  The Board notes that the VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Further, when VA has actual notice of the existence of relevant Federal records, the duty to assist includes requesting those records.  Id.  Accordingly, on remand, the RO must make attempts to obtain any outstanding records with regard to the Veteran's back complaints from the Battalion Aid Station at Camp Pendleton, California, and, if they are unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).    

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate entity to conduct a direct search for all available treatment records at Camp Pendleton, to include Battalion Aid Station records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine if he currently has a back disability that is related to his military service.  The entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran, and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is requested to review all pertinent records associated with the claims file (including lay evidence), to especially include the Veteran's statement that his back disability is due to carrying his military gear and his military radio equipment during a 30-mile hike while in service.  

The examiner is requested to address the following:

    a) determine whether the Veteran has a current low back disability;  

    b) if a low back disability is present, provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to include military duties of carrying heavy equipment during long hikes.

In providing the opinion, the examiner is requested to accept the Board's factual finding that the Veteran experienced low back pain while carrying heavy military and radio equipment during long hikes while in service, although such events are not documented in the service treatment records.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


